DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-11 in the reply filed on January 4, 2021 is acknowledged.  The traversal is on the ground(s) that all claims now recite a special technical feature of Still et al (US 2014/0193309).  This is not found persuasive because the courts have held that forming in one piece an article which has formerly been formed in two or more pieces and put together involves only route skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Additionally, in view of applicant’s amendment, it is unclear how the added language serves to differentiate the cited special technical feature from the cited prior art, as Still does teach that the carrier structure is formed to carry the dispense device and the at least one reservoir.  Applicant has not distinctly and specifically point out the supposed errors in the restriction requirement, and thus, the examiner is maintaining that the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 recites the limitation "fluid dispense devices" and “the fluid dispense devices” in lines 1 and 3, respective.  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes that the applicant intended to encompass additional fluid dispense device to further define the previously claimed “at least one fluid dispense device” in claim 1, and should consider the incorporation of language that positively defines the “at least one fluid dispense device” of comprising more than one dispense device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirota et al (US 2002/0122748 A1).
With respect to claim 1, Hirota discloses a micropipette of the face type (See Para. 0098) comprising:
	At least one fluid dispense device, including at least one nozzle (sample ejection ports 6, See Fig. 10B),
	At least one reservoir (sample inlet ports 2) fluidically connected to the at least one fluid dispense device to deliver fluid to the at least one fluid dispense device, and
	A planar, single monolithic carrier structure (pipette main body 1) carrying the at least one fluid dispense device and forming the at least one reservoir, the monolithic carrier forming fluid routing (sample inlet ports 2 receive fluid that moves through connecting channel 28 to supply apertures 27,  cavities 3, to the sample ejection ports 6), wherein in operation fluid routing walls that are part of the monolithic carrier are in contact with fluid to guide fluid from the reservoir to the fluid dispense device (See Fig. 10B and Para. 0098-0101).
	With respect to claim 2, Hirota discloses that the at least one reservoir and fluid routing are formed by internal surfaces of the monolithic carrier (See Fig. 10B and Para. 0098 for discussion of the various components between the sample inlet ports 2 and the sample ejection ports 6).
	
Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jovanovich et al (US 2003/0224395 A1).
	With respect to claim 1, Jovanovich discloses an apparatus for dispensing liquid contained in capillary tube segments of a capillary cases through use of an air displacement device, comprising:
	At least one fluid dispense device (capillary cassette 302), including at least one nozzle (holes 316of membrane 312),
	At least one reservoir (upper chamber 307) fluidically connected to the at least one fluid dispense device to deliver fluid to the at least one fluid dispense device, and

	With respect to claim 2, Jovanovich discloses the at last one reservoir and fluid routing are formed by internal surfaces of the monolithic carrier (See Fig. 4B and Paras. 0274-0275).
	With respect to claim 3, Jovanovich discloses the inclusion of a plurality of fluid dispense devices fluidically connected to one reservoir, wherein the fluid routing branches off in a downstream direction to guide fluid received from one reservoir to a plurality of fluid dispense devices (See Fig. 4B for depiction of numerous holes 316 for insertion of capillary tubes 12 and Para. 0274).
	With respect to claim 5, Jovanovich discloses that the fluid routing extends along the plurality of fluid ejection devices (See Fi. 4B and Para. 0274).
	With respect to claim 7, Jovanovich depicts a plurality of fluid dispense devices that are embedded by the single monolithic carrier structure so that inlet fluid feed slots (See Fig. 4B depicted below) of the fluid dispense devices opens into the fluid routing to receive fluid directly from the fluid routing.

    PNG
    media_image1.png
    428
    675
    media_image1.png
    Greyscale

Fig. 4B (reproduced)
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Still et al (US 2014/0193309 A1).
With respect to claim 1, Still discloses a digital dispense apparatus comprising dispense head assemblies (904 including nozzle arrays (802) and reservoirs (916) to hold fluids for respective dispense head dies (912) (See Paras. 0027-0028 and Fig. 8, 9, and 13).
Still fails to disclose a planar, single monolithic carrier structure carrying at least one fluid dispense device and reservoir, the monolithic carrier forming fluid routing between the reservoir and the fluid dispense device, wherein in operation fluid routing walls that are part of the monolithic carrier are in contact with fluid to guide fluid from the reservoir to the fluid dispense device.  However, it would have been obvious to one having ordinary skill in the art at the time of filing to make the device of Still Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
With respect to claims 2 and 3, Still teaches that the at least one reservoir and fluid routing are formed by internal surfaces of the monolithic carrier (claim 2), and that the digital dispense apparatus further comprises a plurality of fluid dispense devices fluidically connected to one reservoir, wherein the fluid routing branches off in a downstream direction to guide fluid received from one reservoir to a plurality of fluid dispense devices (claim 3) (Paras. 0027 and 0048 for discussion of how the reservoir 1504 is mounted on the frame 902 so the drain opening 918 mates to the top slot 914).
With respect to claim 4, Still teaches that the carrier structure is generally planar (See Para. 0032 for discussion of the frame 902 being substantially rectangular in shape),
A length and width of the carrier structure form a central plane that extends through a thickness of the carrier structure (See Figs. 1, 5, and 6 for depiction of the components of entire device being mated together to form singular structure),
The reservoirs and fluid routing are configured to guide the fluid in different directions towards the plurality of fluid dispense devices, which directions have components parallel to the central plane (Para. 0048 disclose that the reservoir 1504 is mounted on the dispense head assembly 904 so the drain opening 918 mates to the top slot 914),
The plurality of fluid dispense devices are part of a die (See Para. 0027 for discussion that the dispense head die 912 have nozzle arrays 802 for dispense the fluid received in the top slots 914), the die comprising fluid flow actuators (nozzle arrays 802), and
Fluid flow actuators of the dispense apparatus are only provided in the die (See Fig. 10 and Para. 0027).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate multiple reservoirs that connect to a single dispense head such that the volume of the reservoirs can be increased, thus potentially reducing the cost of the production of the cassette.
With respect to claim 9, Still teaches that the reservoir (916) is connected to at least another reservoir (916) in a row (See Fig. 9 and Para. 0044).
With respect to claim 10, Still teaches the inclusion of a contact pad array that includes functional contact pads (set of electrical contact pads 1004 on the substrate), each functional pad being electrically connected to a plurality of fluid dispense devices carried by the carrier structure (See Fig. 10 and Paras. 0032-0033).
With respect to claim 11, Still teaches a die (dispense head dies 912) that defines a plurality of fluid dispense devices (See Fig. 10 and Para. 0027).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich et al (US 2003/0224395 A1).
	Refer above for the disclosure of Jovanovich.
	With respect to claim 8, while Fig. 4B depicts the inclusion of exactly eight fluid dispense devices (8 capillary tubes 12 inserted into holes 316 of capillary membrane 312), Jovanovich fails to disclose that In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that even if a reference does not teach a plurality of a feature, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate more than eight fluid dispense devices such that the number of nozzles will correlate with larger well plates that fluid is to be dispensed into from the dispense apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        March 12, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798